October 30, 2009


Mr. Gary L. Lewis
George & Brothers, L.L.P.
114 West 7th Street, Suite 1100
Austin, TX 78701
Mr. Elliot Clark
Winstead PC
401 Congress Avenue,  Suite 2100
Austin, TX 78701

RE:   Case Number:  08-0280
      Court of Appeals Number:  07-06-00157-CV
      Trial Court Number:  GN 304,287

Style:      AQUAPLEX, INC. AND JAMES EDWARD JONES, JR.
      v.
      RANCHO LA VALENCIA, INC. AND CHARLES R. "RANDY" TURNER

Dear Counsel:

      Today the Supreme Court of Texas issued a per curiam  opinion  in  the
above-referenced  cause.   You  may  obtain  a  copy  of  the  opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Amalia Rodriguez     |
|   |Mendoza                  |
|   |Ms. Peggy Culp           |